J-A03018-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 FIRST NATIONAL BANK OF PA, BY              :   IN THE SUPERIOR COURT OF
 MERGER W/METRO BANK                        :        PENNSYLVANIA
                                            :
                                            :
              v.                            :
                                            :
                                            :
 DOUGLASS E. HOWARD, JR.; ERICA             :
 STRANG, AND ALL OCCUPANTS                  :   No. 577 MDA 2019
 LOCATED AT 400 BEAVER ROAD,                :
 HARRISBURG, PA 17112                       :
                                            :
                                            :
 APPEAL OF: ERICA STRANG                    :

               Appeal from the Order Entered March 29, 2019
  In the Court of Common Pleas of Dauphin County Civil Division at No(s):
                             2017 CV 5750 EJ


BEFORE: LAZARUS, J., STABILE, J., and DUBOW, J.

JUDGMENT ORDER BY DUBOW, J.:                           FILED MARCH 17, 2020

      Appellant, Erica Strang, appeals from the March 29, 2019 Order entered

in the Dauphin County Court of Common Pleas granting First National Bank of

PA’s Motion for Judgment on the Pleadings. We dismiss this appeal.

      The pro se Brief that Appellant has submitted to this Court fails to

conform to the basic requirements of appellate advocacy.            In her Brief,

Appellant has not made any effort to comply with any of the requirements of

Pa.R.A.P. 2111(a). See Pa.R.A.P. 2111(a) (listing the items that an appellant

must include in her appellate brief).

      Most notably, the argument section of Appellant has not articulated the

trial court’s alleged error, and her Brief is devoid of any citation to case law or
J-A03018-20



to the record.   See Appellant’s Brief at 1-3 (unpaginated).       “The Rules of

Appellate Procedure state unequivocally that each question an appellant raises

is to be supported by discussion and analysis of pertinent authority.”

Eichman v. McKeon, 824 A.2d 305, 319 (Pa. Super. 2003) (citations

omitted).    See Pa.R.A.P. 2111 and Pa.R.A.P. 2119 (listing argument

requirements for appellate briefs).     Furthermore, “[w]hen issues are not

properly raised and developed in briefs, when the briefs are wholly inadequate

to present specific issues for review, a Court will not consider the merits

thereof.” Branch Banking and Trust v. Gesiorski, 904 A.2d 939, 942-43

(Pa. Super. 2006) (citation omitted).    See Pa.R.A.P. 2101 (explaining that

substantial briefing defects may result in dismissal of appeal).

      “While this court is willing to liberally construe materials filed by a pro

se litigant, we note that appellant is not entitled to any particular advantage

because she lacks legal training.”    Id. at 942 (citation omitted).    “As our

[S]upreme [C]ourt has explained, any layperson choosing to represent herself

in a legal proceeding must, to some reasonable extent, assume the risk that

her lack of expertise and legal training will prove her undoing.” Id. (citation

omitted).

      In the present case, even a liberal construction of Appellant’s Brief

cannot remedy the serious inadequacies. Accordingly, we dismiss the appeal

due to the substantial briefing defects in Appellant’s Brief, which hamper our

ability to conduct meaningful appellate review. See Pa.R.A.P. 2101.

      Appeal dismissed.

                                      -2-
J-A03018-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/17/2020




                          -3-